--------------------------------------------------------------------------------

CONVERTIBLE NOTE

THIS CONVERTIBLE NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. THIS CONVERTIBLE NOTE MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1993, AS
AMENDED, OR (ii) AN EXEMPTION FROM REGISTRATION UNDER SAID ACT WHERE THE HOLDER
HAS FURNISHED TO THE COMPANY AN OPINION OF ITS COUNSEL, IF SUCH OPINION SHALL BE
SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT
IS AVAILABLE.

6 % CONVERTIBLE NOTE

 $375,000.00  January 14, 2005 

FOR VALUE RECEIVED, the undersigned, ENCORE CLEAN ENERGY, INC., a Delaware
corporation (the “Payor” or the “Company”), having its executive offices located
at Suite 610-375 Water Street, Vancouver, BC, Canada, V6B 5C6 hereby promises to
pay to Robert D. Hunt, an individual residing at 23707 Redfish Lane, Pass
Christian, Mississippi 39571 (the “Payee”), on December 31, 2009 (the “Maturity
Date”) at the Payee’s address set forth hereinabove or, at such other place as
the Payee shall hereafter specify in writing, the principal sum of Three Hundred
Seventy-Five Thousand Dollars ($375,000), in such coin or currency of the United
States of America as at the time shall be legal tender for the payment of public
and private debts.

1.     
Maturity Date. This Convertible Note shall mature on December 31, 2009 (the
“Maturity Date”) unless earlier terminated by prepayment as provided herein.
  2.      Interest and Payment     2.1.     
The unpaid principal amount hereof shall bear no interest through December 31,
2006 and thereafter shall bear simple interest from January 1, 2007 at the rate
of 6 % per annum until the Maturity Date (or until any such earlier date of
payment if this Convertible Note is prepaid as hereinafter provided).
 

--------------------------------------------------------------------------------


  2.2.     
Interest shall be payable in full on the Maturity Date (or on any such earlier
date of payment if this Convertible Note is prepaid as hereinafter provided).
    2.3.     
If payment of the principal amount hereof and interest accrued thereon is not
made when due and payable, at the Maturity Date or upon acceleration, then
interest shall accrue on such unpaid amount from the date of nonpayment to the
date of payment at the lesser interest rate of 12 % simple interest per annum or
the maximum interest rate permitted by applicable law.
 

3.     
Prepayment. At the option of the Payor, and with not less than ten days prior
notice to the registered holder hereof, this Convertible Note may be prepaid in
whole or in part at any time or from time to time, without penalty or premium.
Each partial prepayment of this Convertible Note shall first be applied to
interest accrued through the date of prepayment and then to principal.
  4.      Conversion Privilege.     4.1     
At any time prior to payment of this Convertible Note in full by the Company,
the registered holder of this Convertible Note may convert the principal balance
and any accrued and unpaid interest then owing on this Convertible Note, into
shares of the common stock of the Company (no par value) at a price per share of
US$0.50, provided that the Company may elect to pay all or a portion of any
accrued interest in cash, and if such payment is elected by the Company, such
interest will not be converted into stock. This conversion right must be
exercised at or prior to the date of Maturity or, if a Conversion Effective Time
has been set as provided for under Sections 3.1 and 4.2, at or prior to the
Conversion Effective Time.
    4.2      The Conversion Effective Time shall be any prepayment date
established by Payor under Section 3, Prepayment.     4.3     
This conversion privilege may be exercised as to amounts less than the full face
value of this Convertible Note, provided however, that such incremental amounts
of exercise and conversion shall be in amounts evenly divisible by $1,000.00
 

--------------------------------------------------------------------------------


  4.4      The registered holder of this Convertible Note shall have no
anti-dilution rights.     4.5     
Payor shall at all times while any portion of this Convertible Note remains
outstanding reserve for issuance from the authorized and un-issued common stock
of the Company sufficient shares to honor any conversion request by the holder
of the Convertible Note as may be received from time to time.
 

5.     
Events of Default. The occurrence of each or any of the following conditions,
events or acts shall constitute an “Event of Default:”
      5.1.
The dissolution of the Payor; or
   

  5.2.
The Payor’s assignment for the benefit of creditors, application for or
appointment of a receiver, filing of a voluntary or involuntary petition under
any provision of the Federal Bankruptcy Code or amendments thereto or any other
federal or state statute affording relief to debtors; or if there shall be
commenced against the Payor any such proceeding or filed against the Payor any
such application or petition which proceeding, application or petition is not
dismissed or withdrawn within thirty (30) days of commencement or filing as the
case may be; or
   

  5.3.
The failure of Payor to hold in reserve sufficient authorized but un-issued
shares of the Company’s common stock to honor any conversion request that may be
tendered by the holder of this Convertible Note as provided under Section 4
above.
   

  5.4.

The failure by the Payor to make any payment of any amount of principal on, or
accrued interest under, this Convertible Note, as and when the same shall become
due and payable.

 

6.     
Suits for Enforcement and Remedies. If any one or more Events of Default shall
occur and be continuing, the holder of this Convertible Note may proceed to
protect and enforce such holder’s rights either by suit in equity or by action
at law, or both, whether for the specific performance of any covenant, condition
or agreement contained in this Convertible Note or in any agreement or document
referred to herein or in aid of the exercise of any power granted in this
Convertible Note or in
 

--------------------------------------------------------------------------------


  any agreement or document referred to herein, or proceed to enforce the
payment of this Convertible Note or to enforce any other legal or equitable
right of the holder of this Convertible Note. No right or remedy herein or in
any other agreement or instrument conferred upon the holder of this Convertible
Note is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to every
other right and remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.     7. Fees, Waivers, Other.

        7.1.

If the holder of this Convertible Note shall institute any action to enforce the
collection of any amount of principal of and/or interest on this Convertible
Note, and there shall be any amount of principal of and/or interest on this
Convertible Note owed to the holder, then there shall be immediately due and
payable from the Payor, in addition to the then unpaid sum of this Convertible
Note, all reasonable costs and expenses incurred by the Payee in connection
therewith, including, without limitation, reasonable attorneys’ fees and
disbursements.

        7.2.

No forbearance, indulgence, delay or failure to exercise any right or remedy
with respect to this Convertible Note shall operate as a waiver, nor as an
acquiescence in any default, nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy.

        7.3.
This Convertible Note may not be modified or discharged except by a writing duly
executed by the Payor and the Payee.
        7.4.
The Payor hereby expressly waives demand and presentment for payment, notice of
nonpayment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect amounts called for hereunder, and
shall be directly and primarily liable for the payment of all sums owing and to
be owing herein, regardless of and without any notice, diligence, act or
omission with respect to the collection of any amount called for hereunder or in
connection with any right, lien, interest or property at any and all times which
the Payee had or is existing as security for any amount called for hereunder.
     

--------------------------------------------------------------------------------


  7.5.

The Payor shall bear all of its expenses, including attorneys’ fees incurred in
connection with the preparation of this Convertible Note.

      8.

Miscellaneous.

        8.1.

The headings of the various paragraphs of this Convertible Note are for
convenience of reference only and shall in no way modify any of the terms or
provisions of this Convertible Note.

        8.2.

All notices required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
registered or certified mail, return receipt requested, postage prepaid, to the
address of the intended recipient set forth in the preamble to this Convertible
Note or at such other address as the intended recipient shall have hereafter
given to the other party hereto pursuant to the provisions hereof.

        8.3.

This Convertible Note shall be governed by the laws of the State of Washington
without reference to or application of its conflicts of laws provisions.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

ATTEST:  ENCORE CLEAN ENERGY, INC.      /signed/Robert Hunt  /signed/Dan Hunter 
Name: Robert Hunt  Name: Dan Hunter    Title: CEO and Director 


--------------------------------------------------------------------------------